11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of E.L.W. and              * From the 42nd District Court
A.C.W., children,                            of Callahan County,
                                             Trial Court No. 20347.

No. 11-16-00010-CV                         * January 26, 2017

                                           * Memorandum Opinion by Bailey, J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Bethany White.